Citation Nr: 1124481	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that this matter has previously been before the Board and was adjudicated in a decision dated in January 2010.  In that decision, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In September 2010, the Court granted a Joint Motion for Remand, vacating and remanding the claim to the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As directed by the September 2010 Joint Motion for Remand, the Board notes that the Veteran was incarcerated from October 1996 to September 1999.  A review of the claims file is negative for treatment records from this time period and it appears that VA never made any attempt to obtain them.  As such, the Board finds that a remand is necessary to obtain treatment records from this period of incarceration.    

Also, a review of the claims file reveals several psychiatric diagnoses, primarily alcohol and drug dependence beginning at the age of 14, but also occasional diagnoses of dysthymic disorder, major depressive disorder, schizoaffective disorder, and PTSD.   The Veteran has not yet been afforded a VA psychiatric examination in connection with this claim and the record is unclear as to whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.  On remand he should be afforded a VA psychiatric examination to determine whether the Veteran has a diagnosis of PTSD.        

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records from his period of incarceration from October 1996 to September 1999 and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  The Agency of Original Jurisdiction (AOJ)  must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the AOJ receives the signed Release and Authorization forms from the Veteran, the AOJ must then attempt to obtain copies of treatment records from the Veteran's period of incarceration.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After obtaining the above evidence, to the extent available, the AOJ should arrange for the Veteran to be examined by an appropriate provider to determine whether he meets the criteria for diagnosis of PTSD. The Veteran should be properly notified of the examination and of the consequences of a failure to appear.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

Based upon examination of the Veteran as well as a  review of the record including diagnoses of alcohol and drug dependence as early as August 1986, a diagnosis of dysthymic disorder in October 1990, diagnoses of major depressive disorder and PTSD in November 2004, and diagnoses of schizoaffective disorder and PTSD in September 2005, the examiner should provide an opinion as to whether the Veteran meets the criteria for diagnosis of PTSD in accordance with VA regulations.  If so, the examiner should opine as to whether it is at least as likely as not that the PTSD is related to the Veteran's alleged personal assault in service?  The examiner must explain the rationale for all opinions given.  

3.  The AMC should ensure that all development sought above is completed (all questions posed are answered), and then re-adjudicate the matter on appeal.  If the claim remains denied, the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

